DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 March 2021 and 3 September 2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.10,701,054. Although the claims at issue are not identical, they are not patentably distinct from each the claims of the instant application represent a rearrangement of the claims of the ‘054 Patent and as such, the claims of the ‘054 Patent anticipate the claims of the instant application
As to claims 1, 18 and 20 the ‘054 Patent discloses a method/medium/system, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises (Claim 1: A method, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises):: 
operating a blockchain interface to a private blockchain on behalf of a plurality of tenant orgs of the host organization (Claim 1: operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization), wherein each tenant org has a plurality of associated users (Claim 1: wherein each of the plurality of tenants are participating nodes with the blockchain; receiving a login request from a user device requesting access to a user profile associated with a first one of the plurality of tenants); 
granting the plurality of tenant orgs access to the private blockchain; wherein a first user account for an individual user associated with a first tenant org includes (i) first user login credentials, (ii) a first user profile, and (iii) first user data, wherein the first user account is stored on the private blockchain (Claim 1: receiving a login request from a user device requesting access to a user profile associated with a first one of the plurality of tenants; ; 
receiving a request from a user device to create a second user account associated with a second tenant org among the plurality of tenant orgs (Claim 2: The method of claim 1, further comprising: receiving a request from the second tenant to create a second user profile; creating a blockchain asset comprising the non-protected information for the second user profile; generating, via a blockchain services interface, a blockchain transaction including the blockchain asset; broadcasting the blockchain transaction into circulation on the blockchain; and committing the validated blockchain transaction in a block to the blockchain.); 
creating the second user account which includes second user login credentials and a second user profile for the individual user and storing the second user account on the private blockchain (Claim 2: The method of claim 1, further comprising: receiving a request from the second tenant to create ; 
receiving consent from the user device to share the first user data (Claim 2: The method of claim 1, further comprising: receiving a request from the second tenant to create a second user profile; creating a blockchain asset comprising the non-protected information for the second user profile; generating, via a blockchain services interface, a blockchain transaction including the blockchain asset; broadcasting the blockchain transaction into circulation on the blockchain; and committing the validated blockchain transaction in a block to the blockchain); 
writing the consent onto the private blockchain (Claim 2: The method of claim 1, further comprising: receiving a request from the second tenant to create a second user profile; creating a blockchain asset comprising the non-protected information for the second user profile; generating, via a blockchain services interface, a blockchain transaction including the blockchain asset; broadcasting the blockchain transaction into circulation on the ; and 
sharing the first user data between the first user account associated with the first tenant org and the second user account associated with the second tenant org via the private blockchain subject to the consent written onto the private blockchain (Claim 1: and sharing the protected data with the second one of the plurality of tenants by permitting access to the protected data within the blockchain asset by the second tenant's participating node). 
As to claim 2, the ‘054 Patent discloses the method of claim 1, further comprising: executing instructions via the processor for providing an access control layer at the host organization, wherein the access control layer governs which nodes have access to the private blockchain (Claim 2: The method of claim 1, wherein a blockchain consent manager of the host organization requires an asset ID to access the protected data from the blockchain). 
As to claim 3, the ‘054 Patent discloses the method of claim 1, wherein the second user profile for the individual user is different than the first user profile for the individual user associated with the first tenant org (Claim 4: The method of claim 3, wherein prompting the user device to grant user consent to share the protected data with a second one of the plurality of tenants comprises: prompting the user device to share the protected data with the second tenant to populate the second .
  As to claim 4, the ‘054 Patent discloses the method of claim 1, wherein sharing the first user data between the first user account and the second user account further comprises: receiving a login request from a GUI interface displayed to the user device requesting authentication for the individual user into either the first user account or the second user account; and searching the private blockchain to identify each of the first user account and the second user account associated with the plurality of tenant orgs for the individual user (Claim 11: The method of claim 1: wherein any attempt by a participating node with the blockchain to access the protected data of the user profile triggers the prompting of the user device to grant user consent to share the protected data with the participating node attempting access; wherein a GUI is transmitted to the user device with a request to unlock specific categories of protected information or to unlock specific documents, or both; wherein the user selects which categories and/or documents to unlock via the GUI; wherein a user indication to unlock access to any category or document via the GUI sends a link to the participating node attempting access to the protected data via which the protected information is .
As to claim 5, the ‘054 Patent discloses the method of claim 4, further comprising: receiving, from the GUI interface, which elements or data the individual user requests to share between two distinct customer organizations affiliated with the plurality of tenant orgs based on the first user account and the second user account for the individual user (Claim 11: The method of claim 1: wherein any attempt by a participating node with the blockchain to access the protected data of the user profile triggers the prompting of the user device to grant user consent to share the protected data with the participating node attempting access; wherein a GUI is transmitted to the user device with a request to unlock specific categories of protected information or to unlock specific documents, or both; wherein the user selects which categories and/or documents to unlock via the GUI; wherein a user indication to unlock access to any category or document via the GUI sends a link to the participating node attempting access to the protected data via which the protected information is made accessible from the blockchain through a consent management layer of the host organization).
As to claim 6, the ‘054 Patent discloses the method of claim 4, further comprising: issuing a prompt to the GUI interface with requesting the individual user to choose which documents and information are to be shared between two distinct customer organizations affiliated the first user account and the second user account for The method of claim 1: wherein any attempt by a participating node with the blockchain to access the protected data of the user profile triggers the prompting of the user device to grant user consent to share the protected data with the participating node attempting access; wherein a GUI is transmitted to the user device with a request to unlock specific categories of protected information or to unlock specific documents, or both; wherein the user selects which categories and/or documents to unlock via the GUI; wherein a user indication to unlock access to any category or document via the GUI sends a link to the participating node attempting access to the protected data via which the protected information is made accessible from the blockchain through a consent management layer of the host organization).
As to claim 7, the ‘054 Patent discloses the method of claim 1, wherein sharing the first user data between the first user account and the second user account further comprises: receiving a login request from a GUI interface displayed to the user device requesting authentication for the individual user into either the first user account or the The method of claim 1: wherein any attempt by a participating node with the blockchain to access the protected data of the user profile triggers the prompting of the user device to grant user consent to share the protected data with the participating node attempting access; wherein a GUI is transmitted to the user device with a request to unlock specific categories of protected information or to unlock specific documents, or both; wherein the user selects which categories and/or documents to unlock via the GUI; wherein a user indication to unlock access to any category or document via the GUI sends a link to the participating node attempting access to the protected data via which the protected information is made accessible from the blockchain through a consent management layer of the host organization).
As to claim 8, the ‘054 Patent discloses the method of claim 1, further comprising: receiving a request from the user device to create a third user account associated with a third tenant org on behalf of the individual user; creating the third user account and including within the third user account (i) third user login credentials and (ii) The method of claim 1, further comprising: receiving a request from the second tenant to create a second user profile; creating a blockchain asset comprising the non-protected information for the second user profile; generating, via a blockchain services interface, a blockchain transaction including the blockchain asset; broadcasting the blockchain transaction into circulation on the blockchain; and committing the validated blockchain transaction in a block to the blockchain).
As to claim 9, the ‘054 Patent discloses the method of claim 1, wherein the first user data is protected from view by other participating nodes on the private blockchain and cannot be viewed by any other tenant orgs having a participating node on the private blockchain without the consent granted by the individual user having been written onto the private blockchain permitting the other tenant orgs to view the first user data (Claim 5: The method of claim 1: wherein sharing the protected data with the second one of the plurality of tenants by .  
As to claim 13, the ‘054 Patent discloses the method of claim 1, wherein sharing the first user data between the first user account associated with the first tenant org and the second user account associated with the second tenant org for the individual user via the private blockchain includes: creating a community sidechain on the private blockchain comprising a node for the individual user; joining within the community sidechain the node of the individual user with participating nodes corresponding to each of the first tenant org and the second tenant org, wherein all the nodes in the community sidechain are enabled to access the first user data; and sharing the first user data between the first user account for the individual user and the second user account for the individual user with within the community sidechain of the private blockchain, based on the user consent (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to . 
As to claim 14, the ‘054 Patent discloses the method of claim 1, wherein sharing the first user data between the first user account associated with the first tenant org and the second user account associated with the second tenant org for the individual user via the private blockchain includes: replicating data from the first user account stored on the private blockchain into a block on the private blockchain accessible to the second tenant org (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain). 
As to claim 15, the ‘054 Patent discloses the method of claim 1, wherein writing the consent onto the private blockchain comprises: writing the user consent to share the first user data into a payload portion of a blockchain asset on the private blockchain which is accessible to all participating nodes of the private blockchain (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the .  

Allowable Subject Matter
Claims 10-12, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2019/0058709 by Kempf et al. discloses tenant management in a cloud network

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432